When the defendant signed these papers, he supposed the word "profits" meant profits to be realized from the worthless patent during the year the notes had to run; and such was the contract which he in fact made. But the papers were cunningly drawn, in such way as to carry one idea to the mind of the defendant, who knew the understanding upon which they were given, and another to the mind of one who had no such knowledge, and was also ignorant of the transaction out of which they sprang. It was the device of a rogue to overreach and defraud the unwary. The referee has found that "the word `profits,' as inserted in the note, was not such an apparent defect or infirmity as necessarily to raise a suspicion in the mind of the plaintiff, or to cast such a shade upon the transaction as to put him upon inquiry." He also finds that the plaintiff took the notes in payment for land, and became the innocent bona fide holder of them before their maturity. These findings obviously leave no question but the legal construction of the instruments, which has been considered by my brethren; and I agree with them, that, as the papers stand, they show an unqualified promise to pay, which gives them the legal character of promissory notes, and that the word "profits" imports rather the consideration upon which they were given, than a contingent fund, or any fund, out of which they were to be paid. There must be
Judgment on the report for the plaintiff.